          Case 2:19-bk-21271-SK                   Doc 34 Filed 02/20/20 Entered 02/20/20 11:02:29                                      Desc
                                                   Main Document    Page 1 of 3



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 Matthew D. Resnik, Esq. (SBN 182562)
 RESNIK HAYES MORADI, LLP
 510 W. 6th Street, Suite 1220
 Los Angeles, CA 90014

 Telephone: 213-572-0800
 Fax: 213-572-0860
 Email: matt@rhmfirm.com




      Individual appearing without attorney
      Attorney for: Debtor

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION

 In re:                                                                       CASE NO.: 2:19-bk-21271-SK

Eduardo Enrique Vallejo                                                       CHAPTER: 13

                                                                              NOTICE OF MOTION FOR:
                                                                              Motion to Withdraw as Attorney




                                                                              (Specify name of Motion)

                                                                              DATE: 03/12/2020
                                                                              TIME: 9:00 am
                                                                              COURTROOM: 1575
                                                                              PLACE: 255 E. Temple Street
                                                                                       Los Angeles, CA 90012
                                                              Debtor(s).

                       Eduardo Enrique Vallejo and All Interested Parties
1. TO (specify name): _____________________________________________________________________________

2. NOTICE IS HEREBY GIVEN that on the following date and time and in the indicated courtroom, Movant in the above-
   captioned matter will move this court for an Order granting the relief sought as set forth in the Motion and
   accompanying supporting documents served and filed herewith. Said Motion is based upon the grounds set forth in
   the attached Motion and accompanying documents.

3. Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if you
   have one. (If you do not have an attorney, you may wish to consult one.)




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                          F 9013-1.1.+($5,1*NOTICE
        Case 2:19-bk-21271-SK                   Doc 34 Filed 02/20/20 Entered 02/20/20 11:02:29                                      Desc
                                                 Main Document    Page 2 of 3


4. Deadline for Opposition Papers: This Motion is being heard on regular notice pursuant to LBR 9013-1. If you wish
   to oppose this Motion, you must file a written response with the court and serve a copy of it upon the Movant or
   Movant’s attorney at the address set forth above no less than fourteen (14) days prior to the above hearing date. If
   you fail to file a written response to this Motion within such time period, the court may treat such failure as a waiver of
   your right to oppose the Motion and may grant the requested relief.

5. Hearing Date Obtained Pursuant to Judge’s Self-Calendaring Procedure: The undersigned hereby verifies that
   the above hearing date and time were available for this type of Motion according to the judge’s self-calendaring
   procedures.


Date: 02/20/2020                                                               Resnik Hayes Moradi, LLP
                                                                               Printed name of law firm




                                                                               /s/Matthew D. Resnik
                                                                                Signature


                                                                               Matthew D. Resnik, Esq.
                                                                               Printed name of attorney




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 2                              )+($5,1*127,&(
        Case 2:19-bk-21271-SK                   Doc 34 Filed 02/20/20 Entered 02/20/20 11:02:29                                      Desc
                                                 Main Document    Page 3 of 3



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

510 W. 6th Street, Suite 1220, Los Angeles, CA 90014

A true and correct copy of the foregoing document entitled: NOTICE OF MOTION FOR (specify name of motion)
 Motion to Withdraw as Attorney
_______________________________________________________________________________________________
 To the Debtor Via Email; Address not listed here for privacy reasons
_______________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
02/20/2020 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
Frederic J DiSpigna fdispigna@mlg-defaultlaw.com, bkecf@mlg-defaultlaw.com;
Kathy A Dockery (TR) EFiling@LATrustee.com; Sheryl D Noel snoel@ch-law.com
United States Trustee (LA): ustpregion16.la.ecf@usdoj.gov
kimburgia@ch-law.com; Edward A Treder cdcaecf@bdfgroup.com
                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 02/20/2020 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Hon. Sandra R. Klein U.S. Bankruptcy Court: 255 E. Temple Street, Suite 1582 Los Angeles, CA 90012
Eduardo Enrique Vallejo: 508 North California Street, Burbank, CA 91505



                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 02/20/2020 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


To the Debtor Via Email; Address not listed here for privacy reasons



                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 02/20/2020        Max Bonilla                                                       /s/Max Bonilla
 Date                     Printed Name                                                     Signature


         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 3                             )+($5,1*127,&(
